Citation Nr: 0106035	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
November 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The accredited representative submitted a brief in support 
of this appeal in October 2000 and included a claim for 
service connection for coronary artery disease claimed as 
secondary to service connected hypertension.  The RO has not 
had an opportunity to review or develop this claim.  The 
Board refers the issue to the RO to take appropriate action 
with respect to this claim, as the Board does not have 
jurisdiction over this claim.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  


FINDING OF FACT

Hypertension is manifested by no more than a need for 
continuous antihypertensive medication.


CONCLUSION OF LAW

Hypertension is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hypertension was granted in a February 
1975 rating decision and assigned a 10 percent evaluation.  
This appeal stems from an August 1999 rating decision that 
confirmed and continued that evaluation.  The appellant 
contends that his hypertension is more severe than currently 
evaluated.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
January 2000 the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an increased rating.  
Service medical records were obtained and associated with the 
claims folder.  All identified and relevant medical treatment 
and examination records have been obtained.  A VA examination 
was scheduled for the appellant in response to his claim 
filed in May 1999 and he failed to report.  The rating 
decision was issued in August 1999 that confirmed and 
continued the 10 percent evaluation.  The appellant did not 
perfect an appeal as to any other issue in the rating 
decision.  Thereafter, the appellant notified the RO that he 
was available for examination.  A VA examination for 
hypertension was conducted in November 1999 and a copy of the 
report associated with the file.  In his VA Form-9 submitted 
in January 2000, the appellant indicated that he had not been 
afforded that examination.  As the record indicates that he 
was afforded this examination and it is of record and 
adequate, we will not order additional examination.  The 
appellant withdrew his request for a hearing.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant is rated under Diagnostic Code 7101 for 
hypertensive vascular disease.  With diastolic pressure 
predominantly 130 or more, a 60 percent rating is warranted.  
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
When diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent evaluation is 
warranted.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 
(2000).

VA Medical Center records documented the following blood 
pressure readings: 114/64 in May 1998; 124/70 in June 1998; 
106/62 in August 1998; 124/74 in October 1998; 148/74 in 
January 1999; 116/64 in March 1999; 128/79 in April 1999.

A VA examination was conducted in November 1999.  The 
appellant had a history of arterial hypertension and was 
taking antihypertensive medications daily.  He had been 
diagnosed with coronary artery disease but was receiving no 
treatment.  He denied chest pain generally.  On examination 
his blood pressure was 140/88.  Arterial hypertension was 
diagnosed.

The appellant requires continuous medication for control of 
his hypertension, but the evidence does not establish 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  During the period 
immediately prior to and during the pendency of the appeal, 
blood pressure readings in the range necessary to warrant the 
higher evaluation were not recorded.  The competent evidence 
does not establish that the appellant's hypertension meets 
the criteria necessary for the higher evaluation.  The 
appellant is competent to state that his condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An increased rating for hypertension is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

